                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

ALFRED L. CROSS                                                                        PLAINTIFF

v.                                                      CIVIL ACTION NO. 5:19-CV-P30-TBR

DAVID KNIGHT et al.                                                                DEFENDANTS


                                   MEMORANDUM OPINION

        This matter is before the Court on initial review of Plaintiff Alfred L. Cross’s pro se

complaint (DN 1) pursuant to 28 U.S.C. § 1915A. For the reasons that follow, the Court will

dismiss this action.

                                                 I.

        Plaintiff, an inmate at the Grayson County Detention Center, filed this civil-rights action

pursuant to 42 U.S.C. § 1983, alleging constitutional violations during his incarceration in the

McCracken County Jail (MCJ). As Defendants, Plaintiff names MCJ “Head jailer” David

Knight; “Jail Official” Tray English; and “former head jailer” Tonya Ray. He sues Defendants

in their individual and official capacities.

        Plaintiff alleges that from March 6, 2017, through at least mid-February 2019, he “as well

of others, have been denied access to any legal documents, lawbooks to prepare and/or assist in

my case.” He also alleges that he was “denied access to my personal legal papers, whereas, I had

to get a Court Order, from this State Judge, in case number: 16-CR-00487-001, to retrieve them.”

Additionally, he claims, “Due to these violations, denial of access to legal books/documents, I

was forced to plead in this state case, whereas, I had a defense as my case in financial, a number

of issues.”
        In a grievance attached to the complaint, Plaintiff complains that MCJ “does not have a

law library or law books or access to a authorized legal assistant/para legal . . . . This jail

misrepresents that you have such on the visiting computer screen[.]”

        Plaintiff alleges that each Defendant “jointly violated” his rights under the First, Fifth,

Sixth, and Fourteenth Amendments. As relief, Plaintiff seeks damages and an injunction

ordering MCJ “to activate law library computer.”

                                                   II.

        Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the instant action under 28 U.S.C. § 1915A. Under

§ 1915A, the trial court must review the complaint and dismiss the complaint, or any portion of

the complaint, if the court determines that it is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.

1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). The trial court may, therefore, dismiss a claim as

frivolous where it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Id. at 327.

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows


                                                    2
the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

                                                 III.

       Prisoners have a constitutional right of access to the courts. Bounds v. Smith, 430 U.S.

817, 821 (1977); Cox v. Jackson, 579 F. Supp. 2d 831, 849 (E.D. Mich. 2008) (“‘The right

springs from the Due Process Clauses of the Fifth and Fourteenth Amendments and the right of

petition found in the First Amendment,” as well as from the Privileges and Immunities Clause of

Article IV.”) (citations omitted). “[A] prisoner’s constitutionally-guaranteed right of access to

the courts has been protected when a state provides that prisoner with either the legal tools

necessary to defend himself, e.g., a state-provided law library, or the assistance of legally-trained

personnel.” Holt v. Pitts, 702 F.2d 639, 640 (6th Cir. 1983) (per curiam) (citing Bounds, 430

U.S. 817 and Avery v. Johnson, 393 U.S. 483 (1969)). Where counsel is appointed to represent

the prisoner plaintiff in his criminal action pending against him, “[a]s a matter of law, [] the state

[has] fulfilled its constitutional obligation to provide him with full access to the courts.” Holt v.

Pitts, 702 F.2d at 640; see also Lewis v. Clark, 577 F. App’x 786, 797 (10th Cir. 2014)

(“[A]lthough the Sixth Amendment provides a right to counsel or a right to proceed pro se, it


                                                  3
does not provide a right to assist appointed counsel with legal research.”). Here, the complaint

suggests that Plaintiff was represented by counsel in his state criminal case because Plaintiff

alleges that he was denied legal papers and law books “to prepare and/or assist in my case”

(emphasis added). Thus, Plaintiff has failed to state a constitutional claim.

         Even if Plaintiff proceeded pro se in the criminal action, the “right to access the courts

extends to direct appeals, habeas corpus applications, and civil rights claims only.” Thaddeus–X

v. Blatter, 175 F.3d 378, 391 (6th Cir. 1999) (en banc). “A pretrial detainee voluntarily

proceeding in a criminal case pro se is not constitutionally entitled to access to a law library.”

McBee v. Campbell Cty. Det. Ctr., No. 17-5481, 2018 WL 2046303, at *3 (6th Cir. Mar. 15,

2018) (citing United States v. Smith, 907 F.2d 42, 44 (6th Cir. 1990)); see also United States ex

rel. George v. Lane, 718 F.2d 226, 231 (7th Cir. 1983) (“[T]he offer of court-appointed counsel

to represent a defendant satisfies the constitutional obligation of a state to provide a defendant

with legal assistance under the Sixth and Fourteenth Amendments.”).

         For these reasons, Plaintiff has failed to state a constitutional claim upon which relief

may be granted, and the action will be dismissed by separate Order.

Date:   August 8, 2019




cc:     Plaintiff, pro se
        Defendants
4413.005




                                                   4
